DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to a vibration isolator to isolate a support circuit from a support structure, classified in F16F15/04 (note claims 20-23 are generic method requiring all the same structures of claims 1-19, so there is no restriction on claims 20-23).
II. Claims 24-27, drawn to a method of assembling of a vibration isolator, classified in H05K1/0271.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, invention II can be used to make another and materially different product, such as a vibration isolator without a support structure, a supported circuit and the flex circuits without any curved path.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Eric A. Gifford Reg. #33501 on 7/21/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-27 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
 “at least one said flex circuit does not include a patterned conductive layer…” in claim 8
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 8, 11, 15, 17, 18 and 20 are  objected to because of the following informalities:  
Claims 1 and 17 recites “the isolator”, which should have been “the vibration isolator” instead.  
Claims 1 and 8 recite “at least one said flex circuit”, which should have been “at least one of the plurality of flex circuits” instead.
Claim 5 recites “at least one polymer layer”, which should have been “at least one said insulative polymer layer” instead.
Claims 8, 11, 18 and 20 recites “at least one said polymer layer”, which should have been “at least one said insulative polymer layer” instead.
Claim 15 recites “the polymer”, which should have been “the at least one insulative polymer layer” instead.
Claim 17 recites “at least one flex circuit”, which should have been “at least one of the plurality of flex circuits” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17-19 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 recites  “…wherein at least one said flex circuit does not include a patterned conductive layer…”. Note that a flex circuit must have a patterned conductive layer in order for electric current to flow, i.e. allowing power/signal to pass through. Thus, claim 8 is conflicting with established meaning of a “flex circuit” and is considered indefinite. For examination purpose, this particular limitation will not be considered.

Claim 17 recites the limitation "the conductive circuit patterns".  There is insufficient antecedent basis for this limitation in the claim. Based on the specification and drawing, it appears that this should be the same as “patterned conductive layer”. Correction is required.
	Claims 18 and 19 depends on claim 17.

	Claim 20 recites “at least one planar flex circuit”. It is not clear if this is the same or different than “a plurality of flex circuits”. Based on the specification and drawing, it appears to be the same. Correction is required.
	Claim 20 also recites “the conductive circuit patterns; …said at least one planar flex circuit having conductive circuit patterns…”. It is not clear if the conductive circuit patterns are the same as the at least one patterned conductive layer. Based on the specification and drawing, it appear to be the same. Correction is required.
	Claims 21-23 depends on claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ives et al. (US 2004/0084208; hereinafter “Ives”) in view of Higuchi (US 7,418,863).
Regarding claim 1, Ives teaches a vibration isolator (Figs. 3-5), comprising: a support structure (112+130, Figs. 3-5) and a supported circuit (MEMS device 114, Figs. 3-5) of at most 100 grams (weight not explicitly mentioned, but MEMS device is well-known to be light, and it’s known to weight equal or below 10 grams) disposed face to face and spaced apart ([0020]: “…The MEMS device 114 suspended within cavity 122 by one or more flexible circuits 120…”); a platform (inherent, i.e. bottom portion of 114) that supports the supported circuit; a plurality of flex circuits (120, Figs. 3-5); and a plurality of connectors (two ends of each of 120) affixed to the opposite ends of the plurality of flex circuits (ends of 120 connecting to 112; [0020]: “At least one flexible circuit 120 provides electrical connection between the MEMS device 114 and printed circuit board 112”), respectively, and the support structure (end of 120 connecting to 112 as shown in Figs. 3-5), said plurality of flex circuits extending between the support structure and opposing sides of the platform in at least partly curved paths (120 are curved as shown in Fig. 4) to provide at least two opposing bends to support the platform (four 120 shown in Fig. 4), wherein said plurality of flex circuits provide isolation of the supported circuit from dynamic mechanical inputs at frequencies above an isolation frequency of the isolator ([0021]: “…The resiliency and damping characteristics of the flexible circuits 120 may be “tuned” to avoid or reduce transmission of a particular frequency or range of frequencies of vibration…”).
	Ives does not explicitly teach each flex circuit including at least one insulating polymer layer, at least one of the plurality of flex circuits including a patterned conductive layer, one end of each of the plurality of flex circuits terminating at the platform; and provide multiple electrically isolated conductive paths between the support structure and the supported circuit that carry power or at least one signal to or from the supported circuit. However, Higuchi teaches a flex circuit (30, Figs. 1A-4) including at least one insulating polymer layer (31, Figs. 1A), wherein the at least one insulating polymer layer is selected from polyimide or polyester (col. 2, lns. 47-59); at least one said flex circuit including a patterned conductive layer (32, Fig. 1B), one end of each of the plurality of flex circuits terminating at a platform (platform at 35, right under 20, see Figs. 1A, 1B); and provide multiple electrically isolated conductive paths (as shown in Fig. 1B) between a support structure (10, Figs. 1A, 1B) and a supported circuit (20, 21, Figs. 1A, 1B) that carry power or at least one signal to or from the supported circuit (col. 3, lns. 23-32: “…transmits and receives electrical signals to and from…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each flex circuit including at least one insulating polymer layer, at least one of the plurality of flex circuits including a patterned conductive layer, one end of each of the plurality of flex circuits terminating at the platform; and provide multiple electrically isolated conductive paths between the support structure and the supported circuit that carry power or at least one signal to or from the supported circuit in Ives, as taught by Higuchi, in order to provide reliable electrical connection to the supported circuit from the support structure using the flex circuit.
	Regarding claim 2, Ives in view of Higuchi teaches the vibration isolator of claim 1, and Ives further teaches wherein the supported circuit is at most 50 grams (weight not explicitly mentioned, but MEMS device is well-known to be light, and it’s known to weight equal or below 10 grams).
Regarding claim 3, Ives in view of Higuchi teaches the vibration isolator of claim 1, and Ives further teaches wherein the supported circuit is selected from one of a crystal oscillator, an integrated circuit (IC) or a microelectromechanical system (MEMs) device (MEMS device 114, Figs. 3-5).
Regarding claim 4, Ives in view of Higuchi teaches the vibration isolator of claim 1. Ives does not explicitly teach wherein the isolation frequency is at least 50 Hz. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the isolation frequency is at least 50 Hz in Ives in view of Higuchi, since it has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, Ives already taught that the frequency can be tuned, and that one of ordinary skill in the art can certainly optimize and tune the isolation frequency to at least 50 Hz as needed in order to isolate specific vibration frequency depending on usage situation.
Regarding claim 5, Ives in view of Higuchi teaches the vibration isolator of claim 1. Ives does not explicitly teach wherein each of said flex circuits has an identical composition of at least one polymer layer and at least one patterned conductive layer. However, Higuchi teaches each of said flex circuits has an identical composition of at least one polymer layer (31) and at least one patterned conductive layer (32; each 33 are identical to each other in Figs. 1A-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of said flex circuits has an identical composition of at least one polymer layer and at least one patterned conductive layer in Ives in view of Higuchi, as taught by Higuchi, in order to easily manufacture the flex circuits using the same composition.
Regarding claim 6, Ives in view of Higuchi teaches the vibration isolator of claim 5, and Ives further teaches the electrically isolated conductive paths provided by the patterned conductive layer on at least one of the flex circuits are inactive (inherent feature; note that the electrically isolated conductive paths can be inactive when the device is powered off or programmed by designer to be inactive).
Regarding claim 7, Ives in view of Higuchi teaches the vibration isolator of claim 1. Ives does not explicitly teach wherein electrically isolated conductive paths on different flex circuits carry power to the supported circuit and the at least one signal to or from the supported circuit, respectively. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein electrically isolated conductive paths on different flex circuits carry power to the supported circuit and the at least one signal to or from the supported circuit, respectively in Ives in view of Higuchi, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, carrying power and at least one signals in a different flex circuits can easily be arranged by one of ordinary skill in the art in order to optimize wiring arrangement for other components electrically connected to the support structure.
Regarding claim 8 as best understood, Ives in view of Higuchi teaches the vibration isolator of claim 1. Ives does not explicitly teach where that flex circuit's at least one said polymer layer is configured to have the same stiffness parameters as the other flex circuits that include at least one said patterned conductive layer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have that flex circuit's at least one said polymer layer is configured to have the same stiffness parameters as the other flex circuits that include at least one said patterned conductive layer in Ives in view of Higuchi, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having the same stiffness parameters on each flex circuits allow the supported circuit to be suspended evenly on all sides, and this does not provide any unexpected results.
Regarding claim 9, Ives in view of Higuchi teaches the vibration isolator of claim 1, and Ives further teaches wherein there are no other electrically conductive paths between the support structure and the supported circuit other than those provided by the flex circuits (as shown in Figs. 3 and 4 of Ives).
Regarding claim 10, Ives in view of Higuchi teaches the vibration isolator of claim 1, and Ives further teaches wherein the platform and each of the plurality of flex circuits are discrete components (120 are discrete components as shown in Fig. 4 of Ives).
Regarding claim 11, Ives in view of Higuchi teaches the vibration isolator of claim 1. Ives does not explicitly teach wherein the platform and each of the plurality of flex circuits are integrally formed from a stack including at least one said polymer layer and at least one said patterned conductive layer. However, Higuchi teaches a platform (35, area under 20, see Figs. 1A, 1B, 4) and each of plurality of flex circuits (33 of 30, Figs. 1A, 1B, 4) are integrally formed from a stack (as shown in Figs. 1A, 1B, 4) including at least one said polymer layer (31) and at least one said patterned conductive layer (32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the platform and each of the plurality of flex circuits are integrally formed from a stack including at least one said polymer layer and at least one said patterned conductive layer in Ives in view of Higuchi, as taught by Higuchi, in order to easily manufacture the plurality of flex circuits with the platform.
The modified Ives above does not explicitly teach at least one rigid layer that defines the platform. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one rigid layer that defines the platform in Ives in view of Higuchi, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having a rigid layer in the platform can protect the support circuit and prevent it from curving with the flex circuit, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 12, Ives in view of Higuchi teaches the vibration isolator of claim 11. Ives does not teach wherein the stack includes one said rigid layer on either side of the stack. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stack includes one said rigid layer on either side of the stack in Ives in view of Higuchi, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, arranging the rigid layer on either top or the bottom side of the stack would protect the support circuit and enhance the structure of the platform, which yields predicts results to one of ordinary skill in the art.
Regarding claim 15, Ives in view of Higuchi teaches the vibration isolator of claim 1, and Higuchi further teaches wherein the at least one insulative polymer is selected from polyimide, polyester, Teflon, polyethylene Naphthalate (PEN), Polyethylene Terephthalate (PET) and FR4 (col. 2, lns. 47-59: “…polyimide…polyester…”).
Regarding claim 16, Ives in view of Higuchi teaches the vibration isolator of claim 1, and Ives further teaches wherein the plurality of flex circuits carry electrical connection to or from the supported circuit ([0020]). 
Ives does not explicitly teach wherein the plurality of flex circuits carry at least power to the supported circuit and at least one signal to or from the supported circuit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of flex circuits carry at least power to the supported circuit and at least one signal to or from the supported circuit in Ives in view of Higuchi, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, electrical connection are common to carry power and signals between the support structure and the support circuit in order to control and activate the support circuit, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 17 as best understood, Ives teaches a vibration isolator (Figs. 3-5) to isolate a supported circuit (MEMS device 114, Figs. 3-5) of at most 100 grams (weight not explicitly mentioned, but MEMS device is well-known to be light, and it’s known to weight equal or below 10 grams) from a support structure (112+130, Figs. 3-5), comprising: a platform (inherent, i.e. bottom portion of 114 and the unreferenced squared shape platform under 114 in Fig. 4) configured to support the supported circuit; a plurality of flex circuits (120, Figs. 3-5), one end of each of the plurality of flex circuits terminating mechanically in the platform (end of 120 mechanically terminating in the platform as shown in Fig. 4), at least one of the plurality of flex circuits including a patterned conductive layer (inherent in order to provide electrical connection; see [0020]: “…at least one flexible circuit 120 provides electrical connection between the MEMS device 114 and printed circuit board 112.”) terminated electrically in the platform; and a plurality of mechanical connectors (same as other end of 120, which is integrally formed and affixed to the center of 120 as shown in Fig. 4) affixed to the opposite ends of the plurality of flex circuits, at least one said mechanical connector providing electrical termination of the conductive circuit patterns, wherein said flex circuits are bendable to extend from the platform in at least partly curved paths (curved as shown in Fig. 4) to provide at least two opposing bends (four 120 shown in Fig. 4) to isolate the supported circuit from the support structure from dynamic mechanical inputs at frequencies above an isolation frequency of the isolator and carry power or at least one signal to or from the supported circuit ([0021]: “…The resiliency and damping characteristics of the flexible circuits 120 may be “tuned” to avoid or reduce transmission of a particular frequency or range of frequencies of vibration…”).
Ives does not explicitly teach each flex circuit including at least one insulating polymer layer. However, Higuchi teaches a flex circuit (30, Figs. 1A-4) including at least one insulating polymer layer (31, Fig. 1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each flex circuit including at least one insulating polymer layer in Ives, as taught by Higuchi, in order to protect the electrical connection and also prevent short circuit.
Regarding claim 18, Ives in view of Higuchi teaches the vibration isolator of claim 17. Ives does not explicitly teach wherein the platform and each of the plurality of flex circuits are integrally formed from a stack including at least one said polymer layer and at least one said patterned conductive layer. However, Higuchi teaches a platform (35, area under 20, see Figs. 1A, 1B, 4) and each of plurality of flex circuits (33 of 30, Figs. 1A, 1B, 4) are integrally formed from a stack (as shown in Figs. 1A, 1B, 4) including at least one said polymer layer (31) and at least one said patterned conductive layer (32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the platform and each of the plurality of flex circuits are integrally formed from a stack including at least one said polymer layer and at least one said patterned conductive layer in Ives in view of Higuchi, as taught by Higuchi, in order to easily manufacture the plurality of flex circuits with the platform.
The modified Ives above does not explicitly teach at least one rigid layer that defines the platform. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one rigid layer that defines the platform in Ives in view of Higuchi, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having a rigid layer in the platform can protect the support circuit and prevent it from curving with the flex circuit, and this yields predictable results to one of ordinary skill in the art.

Regarding claim 20 as best understood, Ives teaches a method of isolating a supported circuit (MEMS device 114, Figs. 3-5) from a support structure (112+130, Figs. 3-5), said method comprising: providing a vibration isolator (Figs. 3-5) including a platform (inherent, i.e. bottom portion of 114 and the unreferenced squared shape platform under 114 in Fig. 4), a plurality of flex circuits (120, Figs. 3-5), one end of each of the plurality of flex circuits terminating mechanically in the platform (end of 120 mechanically terminating in the platform as shown in Fig. 4), at least one planar flex circuit (120 is planar) including at least one patterned conductive layer (inherent in order to provide electrical connection; see [0020]: “…at least one flexible circuit 120 provides electrical connection between the MEMS device 114 and printed circuit board 112.”) terminated electrically in the platform, and a plurality of mechanical connectors (same as other end of 120, which is integrally formed and affixed to the center of 120 as shown in Fig. 4) affixed to the opposite ends of the plurality of flex circuits, at least one said mechanical connector providing electrical termination of the conductive circuit patterns; mounting the supported circuit on the platform in electrical communication with said at least one planar flex circuit having conductive circuit patterns (see [0020]); bending the plurality of flex circuits extending between the support structure and opposing sides of the platform in at least partly curved paths (curved as shown in Fig. 4) to provide at least two opposing bends (four 120 shown in Fig. 4) to support and isolate the platform from dynamic mechanical inputs at frequencies above an isolation frequency ([0021]: “…The resiliency and damping characteristics of the flexible circuits 120 may be “tuned” to avoid or reduce transmission of a particular frequency or range of frequencies of vibration…”).
Ives does not explicitly teach each flex circuit including at least one insulating polymer layer; and affixing the mechanical connectors to the support structure to provide multiple electrically isolated conductive paths between the support structure and the supported circuit that carry power or at least one signal to or from the supported circuit. However, Higuchi teaches a flex circuit (30, Figs. 1A-4) including at least one insulating polymer layer (31, Fig. 1B); and affixing a mechanical connectors (such as 40; col. 3, lns. 1-7: “…the wiring member 30 may be mechanically and electrically connected to each other by welding, clamping, or the like…) to a support structure (10, Figs. 1A, 1B) to provide multiple electrically isolated conductive paths (as shown in Fig. 1B) between the support structure and a supported circuit (20, 21, Figs. 1A-4) that carry power or at least one signal to or from the supported circuit (col. 3, lns. 23-32: “…transmits and receives electrical signals to and from…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each flex circuit including at least one insulating polymer layer; and affixing the mechanical connectors to the support structure to provide multiple electrically isolated conductive paths between the support structure and the supported circuit that carry power or at least one signal to or from the supported circuit in Ives, as taught by Higuchi, in order to provide reliable electrical connection to the supported circuit from the support structure using the flex circuit. 
Regarding claim 21, Ives in view of Higuchi teaches the method of claim 20, and Ives further teaches wherein the plurality of flex circuits as provided with the vibration isolator are planar (120 are planar as shown in Fig. 4).
Regarding claim 22, Ives in view of Higuchi teaches the method of claim 20, and Ives further teaches wherein there are no other electrically conductive paths provided between the support structure and the supported circuit other than those provided by the flex circuits (as shown in Figs. 3 and 4 of Ives).
Regarding claim 23, Ives in view of Higuchi teaches the method of claim 20. Ives does not teach wherein the platform and each of the plurality of flex circuits are integrally formed from a stack including at least one said polymer layer and at least one said patterned conductive layer. However, Higuchi teaches a platform (35, area under 20, see Figs. 1A, 1B, 4) and each of plurality of flex circuits (33 of 30, Figs. 1A, 1B, 4) are integrally formed from a stack (as shown in Figs. 1A, 1B, 4) including at least one said polymer layer (31) and at least one said patterned conductive layer (32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the platform and each of the plurality of flex circuits are integrally formed from a stack including at least one said polymer layer and at least one said patterned conductive layer in Ives in view of Higuchi, as taught by Higuchi, in order to easily manufacture the plurality of flex circuits with the platform.
The modified Ives above does not explicitly teach at least one rigid layer that defines the platform. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one rigid layer that defines the platform in Ives in view of Higuchi, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having a rigid layer in the platform can protect the support circuit and prevent it from curving with the flex circuit, and this yields predictable results to one of ordinary skill in the art.

Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ives in view of Higuchi, and further in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”; see pages 6-7: IPC standards)
Regarding claim 13, Ives in view of Higuchi teaches the vibration isolator of claim 11. Ives does not teach wherein said flex circuits are Type 4 printed boards that include multilayer rigid and flexible material combinations containing three or more patterned conductive layers with plated through holes (PTHs) integrally formed in the stack. However, AAPA teaches flex circuits are Type 4 printed boards that include multilayer rigid and flexible material combinations containing three or more patterned conductive layers with plated through holes (PTHs) integrally formed in the stack (pg. 6-7: “…Type 4…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said flex circuits are Type 4 printed boards that include multilayer rigid and flexible material combinations containing three or more patterned conductive layers with plated through holes (PTHs) integrally formed in the stack in Ives in view of Higuchi, as taught by AAPA, in order to utilize a standardized flex circuits to provide reliable electrical connections between the support structure and the support circuit.
Regarding claim 14, Ives in view of Higuchi and AAPA teaches the vibration isolator of claim 13, and the modified Ives further teaches wherein the stack includes multiple polymer layers in either a loose leaf or bonded configuration (note type 4 was taught by Higuchi, and all the polymer layers (insulating layers) and the conductive layers must inherently be either a loose leaf or bonded configuration). 
Regarding claim 19, Ives in view of Higuchi teaches the vibration isolator of claim 18. Ives does not teach wherein said flex circuits are Type 4 printed boards that include multilayer rigid and flexible material combinations containing three or more patterned conductive layers with plated through holes (PTHs) integrally formed in the stack. However, AAPA teaches flex circuits are Type 4 printed boards that include multilayer rigid and flexible material combinations containing three or more patterned conductive layers with plated through holes (PTHs) integrally formed in the stack (pg. 6-7: “…Type 4…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said flex circuits are Type 4 printed boards that include multilayer rigid and flexible material combinations containing three or more patterned conductive layers with plated through holes (PTHs) integrally formed in the stack in Ives in view of Higuchi, as taught by AAPA, in order to utilize a standardized flex circuits to provide reliable electrical connections between the support structure and the support circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bohringer et al. (US 2013/0335011) and Wojnarowski (US 5,938,452) disclose a vibration isolator to isolate a supported circuit from a support structure, wherein the support circuit is a MEMS device and is at most 50 grams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841